Citation Nr: 0514095	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip dislocation.

2.  Entitlement to service connection for a low back 
disability.

3.  Evaluation of anxiety disorder with hyperventilation 
syndrome, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1985. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  In August 2004 the veteran 
withdrew his request for a Board hearing.  The appeal is 
REMANDED to the AOJ via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In August 1999 statements, the veteran reported that he had 
received treatment at a VA medical facilities from 1997 to 
1999.  VA medical records were only requested for the period 
from December 1998 to 1999.  Additionally, in November 2000, 
the veteran provided an authorization for release of records 
of Drs. Edmonds and Franklin.  The latest records from those 
doctors were last received in November 1999.  Therefore, 
additional medical records need to be obtained.  Also, in 
light of the veteran's April 1986 statement in his Army 
National Guard records in which he reported a motor vehicle 
accident in April 1982 and service medical records showing 
that in April 1983 the veteran had an increase in physical 
and emotional responses that were precipitated by an event 
occurring about a year ago, which the veteran alleges was a 
motor vehicle accident, a VA examination for the lumbar spine 
and right hip disabilities is necessary.  

In a December 2001 letter, the RO informed the veteran that 
if he did not report for his VA examination for his service-
connected psychiatric disability, his clam would be rated 
based on any new evidence VA received and the evidence 
already in his claims file.  In January 2002, it was 
indicated that the veteran failed to report for his 
VA psychiatric examination.  Where entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
an increase, the claim shall be denied.  38 C.F.R. § 3.655.  
In this case, the RO should have informed the veteran that 
his claim would be denied if he failed to report without good 
cause to his VA psychiatric examination.  Accordingly, this 
case is remanded for the following:

1.  The AOJ should obtain all records 
from the VA medical centers in Palo Alto, 
California, and Monterey, California, for 
the periods from 1997 to November 1998 
and from May 2003 to the present.  The 
AMC should obtain all records from Drs. 
Edmonds and Franklin from November 1999 
to the present.

2.  The AOJ should inform the veteran 
that he must report for VA examinations 
and that if he fails to report without 
good cause, the claims shall be denied.

3.  The AOJ should schedule the veteran 
for a VA examination to determine the 
severity of his anxiety disorder with 
hyperventilation syndrome.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected anxiety 
disorder with hyperventilation syndrome.

4.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of all 
current lumbar spine and right hip 
disabilities.  The examiner should 
indicate whether the veteran has a right 
hip disability separate from a lumbar 
spine disability.  For each current 
lumbar spine or right hip disability, the 
examiner should opine on whether it is as 
least as likely as not that it is related 
to active service, including the motor 
vehicle accident in April 1982.

5.  The AOJ shall comply with 38 C.F.R. 
§ 3.655.  (The information contained in 
the SOC/SSOC is incorrect.)  

If upon completion of the above action the claims remain 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

